11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Eric Charles Whitaker, Jr.,                  * From the 104th District Court
                                               of Taylor County,
                                               Trial Court No. 23158-B.

Vs. No. 11-22-00083-CR                       * May 5, 2022

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.